                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

UNITED STATES OF AMERICA                           '
                                                   '
                                                   '       CRIM. NO. 19-CR-02
           VS.                                     '
                                                   '
WARREN C. CLARK                                    '
                                                   '

            GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION
                        FOR DISCOVERY


           Comes now the United States, by and through its undersigned counsel, and files it

    response to the defendant’s Motion for Discovery.


           The defendant, through his attorney Michael Deguerin, requested that the

    Government provide him with discovery on the merits of the case prior to the detention

    hearing and well before trial. The Government intends to satisfy all discovery obligations

    mandated by law, ethical requirements, and the Court. However, the defendant asserts

    that he is entitled to discovery at a detention hearing in order to evaluate the strength of

    the government’s case—this is manifestly not the law. At a detention hearing a

    defendant is entitled to the production of a prior statement by a government witness under

    Fed R. Crim. Pro 46 (j), but he is not entitled to discovery on the underlying merits of the

    government’s case. The pre-trial detention statue omits any provision for discovery. 18

    U.S.C. § 3142. At a detention hearing, the rules expressly provide only for the disclosure

    of Jencks’s Act materials. See Fed. R. Crim. Pro, 26.2, which applies to detention

    hearings by operation of Rule 46(j), and with which the government will fully comply.

                                                                                                   1
Consequently, the defendant is not entitled to discovery on the merits of the case at a

detention hearing and his motion should be denied.


       The government meets its burden of demonstrating probable cause simply with the

return of an indictment. United States v. Trosper, 809 F.2d 1107, 1110 (5th Cir. 1987).

Accord United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). United States v. Vargas,

804 F.2d 157, 163 (1st Cir.1986). It is well established that a detention hearing is not the

proper forum for hashing out probable cause. United States v. Rodreiguez-Adorno, 606

F.Supp2d. 232, 237 (D. Pr. 2009). Accord United States v. Martir, 782 F.2d 1141 (2d Cir.

1986); United States v. Williams, 784 F.Supp. 34 (D.D.C. 1993). The defendant in this

case wants to make the detention hearing into a min-trial, which is precisely what Congress

warned against when it enacted the Pre-trial Detetnion statue. As stated by the Rodriegez-

Adorno court,


       “ Congress warned against detention hearings becoming de-facto mini-trials
       during which a defendant's guilt or likelihood of conviction is debated. See United
       States v. Delker, 757 F.2d 1390, 1395 (3rd Cir.1985). The Court's role in
       determining a defendant's detention status does not and should not include any
       analysis of the credibility or the sufficiency of evidence as it relates to potential
       for conviction, but only analyzes it as it relates to the factors enumerated by the
       governing statute. See United States v. Winsor, 785 F.2d 755, 757 (9th
       Cir.1986)(Section 3142 “neither requires nor permits a pretrial determination that
       the person is guilty; the evidence of guilt is relevant only in terms of the
       likelihood that the person will fail to appear or will pose a danger to the
       community”)(internal quotes and citations omitted). It is also well established that
       detention hearings are not the proper forum for hashing out probable cause. A
       grand jury indictment is sufficient to establish probable cause for the purposes of
       detention. United States v. Vargas, 804 F.2d 157, 163 (1st Cir.1986).”
Id at 237.
       The defendant’s attempt to use a detention hearing to seek early discovery is all

the more improper in a national security case, where the procedures and the protections


                                                                                           2
of the Classified Information Procedures Act (CIPA), 18 U.S.C. App 3, allow for the

orderly adjudication of discovery issues.


       At the defendant’s first appearance, the government filed a detailed Memorandum

of Law under Section 2 of CIPA, that outlines the proper and deliberative procedures that

are used to adjudicate discovery matters in sensitive cases such as these. The court should

allow the CIPA procedures to unfold in proper order and deny the defendant’s motion for

discovery on the merits of this case before the detention hearing. The defendant’s motion

is unsupported by law and should be denied.




                                              RESPECTFULLY SUBMITTED,


                                              RYAN K. PATRICK
                                              United States Attorney
                                              Southern District of Texas


                                              By:       /S/
                                              Craig M. Feazel
                                              Assistant United States Attorney


                                              By:       /S/
                                              S. Mark McIntyre
                                              Assistant United States Attorney

                                              By:        /S/
                                              Michael J. Dittoe
                                              Trial Attorney, U.S. Department of Justice




                                                                                            3
                                CERTIFICATE OF SERVICE

       I certify that on this 30th day of January, 2019, a copy of this Response to Defendant’s

Motion for Discovery was provided to Mike DeGuerin, attorney of record for Warren C. Clark

via email and PACER.




                                                     _______________/S/__________________
                                                     Assistant United States Attorney - SDTX




                                                                                                  4
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

UNITED STATES OF AMERICA                           '
                                                   '
                                                   '       CRIM. NO. 19-CR-02
                 VS.                               '
                                                   '
WARREN C. CLARK                                    '
                                                   '


                       ORDER DENYING DEFENDANT’S MOTION FOR
                                  DISCOVERY

       Comes now the honorable Peter Bray, United States Magistrate Judge for the Southern

District of Texas – Houston Division, after considering the defendant’s motion to compel

discovery and the Government’s response, and issues this order denying the defendant’s motion

for discovery.



       So ORDERED on this ____ day of January, 2019, in Houston, Texas.




                                                           ______________________________
                                                           United States Magistrate Judge
                                                           Hon. Peter Bray




                                                                                                5
